Case: 1:19-cv-00206-GHD-DAS Doc #: 15 Filed: 07/14/20 1 of 4 PagelD #: 104

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
MYRA SMITH PLAINTIFF
Vv. CIVIL ACTION NO. 1:19-cv-00206-GHD-DAS
ALLSTATE INSURANCE COMPANY DEFENDANT

OPINION GRANTING PLAINTIFF’S MOTION TO REMAND

Presently before this Court ts Plaintiff's motion fo remand this removed case to state court

[7]. Upon due consideration, the Court finds that the motion should be granted.
A, Factual and Procedural Background

On October 29, 2019, the Plaintiff Myra Smith filed a complaint in the Circuit Court of
Monroe County, Mississippi, against the Defendant Alistate Insurance Company [Doc. 2; Monroe
Circuit Court Case No. 2019-410-PFM]. In her complaint, Smith alleges that Allstate has refused
to pay settlement benefits contrary to the parties’ policy of automobile insurance in relation to a
motor vehicle accident involving the Plaintiff and another motorist [Doc. 2]. The Plaintiff asserts
causes of action against Allstate for breach of contract, breach of the duty of fair dealing and good
faith, bad faith, breach of fiduciary duties, gross and reckless negligence, and infliction of mental
distress [Doc. 2]. In the complaint, the Plaintiff does not request a specific amount of damages,
but alleges that her total damages are $11,571.60 [Doc. 2, at p. 4].

On November 19, 2019, Allstate filed a notice of removal [1], removing the case to this
court based on diversity jurisdiction. The Plaintiff has now filed the pending motion te remand
[7] the case to state court. As part of her motion, the Plaintiff has submitted a binding affidavit,

attesting that she will not seek or accept any award of damages - compensatory, punitive, or

 
Case: 1:19-cv-00206-GHD-DAS Doc #: 15 Filed: 07/14/20 2 of 4 PagelD #: 105

otherwise - in excess of $75,000.00, and that she will not, under any circumstances, amend her
state court complaint to seek in excess of $75,000.00 [Doc. No. 14].
B. Standard of Review

Federal courts are courts of limited jurisdiction. Epps v. Bexar—Medina—Atascosa Counties
Water Improvement Dist. No. 1, 665 F.2d 594, 595 (5th Cir. 1982), Original federal diversity
jurisdiction exists “where the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interest and costs, and is between ... citizens of different States.” 28 U.S.C. § 1332(a).
After removal of a case, the plaintiff may move for remand, and “[if] it appears that the district
court lacks subject matter jurisdiction, the case shal/ be remanded.” 28 U.S.C. § 1447(c) (emphasis
added). Moreover, once a motion to remand has been filed, the removing party bears the burden
to establish that federal jurisdiction exists. De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (Sth Cir.
1995).

Cc. Discussion

In the case sub juctice, it is undisputed that the first prong of federal diversity jurisdiction,
complete diversity, is satisfied, because the Plaintiff is a Mississippi resident and the Defendant is
a Delaware-based corporation. A question has arisen, however, regarding the second prong of
federal jurisdiction - whether the amount in controversy exceeds $75,000.00. Although the
Plaintiff's Complaint did not request a specific amount in damages be awarded, the Plaintiff has
now stipulated by affidavit [Doc. 14] that she will neither seek nor accept damages in excess of
$75,000.00, the federal diversity jurisdictional minimum.

Courts generally begin the amount-in-controversy analysis by “ ‘look[ing] only to the face

of the complaint and ask[ing] whether the amount in controversy exceeds’ the jurisdictional

 
Case: 1:19-cv-00206-GHD-DAS Doc #: 15 Filed: 07/14/20 3 of 4 PagelD #: 106

threshold.” Ervin v. Sprint Comme’ns Co., 364 F. App’x 114, 117 (Sth Cir. 2010) (per curiam)
(quoting S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (Sth Cir. 1996)). “Tf [the Plaintiff]
did demand a specific amount, ‘[t]he amount stated in the complaint is itself dispositive of
jurisdiction if the claim is apparently made in good faith.” Scarlott v. Nissan North America,
Inc., 771 F.3d 883, 888 (Sth Cir. 2014),

If the amount in controversy is ambiguous at the time of removal, however, the Court may
consider a post-removal stipulation or affidavit to determine the amount in controversy. See
Gebbia v. Wal-Mart Stores, 233 F.3d 880, 883 (Sth Cir, 2000) (“[P]ost-removal affidavits may be
considered in determining the amount in controversy at the time of removal .., if the basis for
jurisdiction is ambiguous at the time of removal.”); ANPAC v. Dow Quimica de Colombia SA.,
988 F.2d 559 (Sth Cir. 1993) (holding that when an affidavit “clariffies] a petition that previously
left the jurisdictional question ambiguous,” the court may consider the affidavit in determining
whether remand is proper); Lafargue v. Comprehensive Health Management, Inc., No. CV 19-
11111, 2020 WL 3832663, at *3 (E.D. La. July 8, 2020).

Here, the Plaintiff's complaint does not request a specific amount of damages, and thus the
amount in controversy was ambiguous at the time of removal. The Plaintiff has submitted a post-
removal affidavit [14], however, that the Court deems binding — affirming that she will not amend
her state court complaint to seek greater than $75,000.00 and will not accept any damages award
higher than that amount [Doc. 14]. Given the specificity and definitiveness of the affidavit, the
Court finds that it may consider the affidavit in determining the amount in controversy, and hereby
finds that amount in controversy in this matter is $75,000.00 or less, and thus the requirements for

federal diversity jurisdiction are not present. See De Aguilar, 47 F.3d at 1412 (Plaintiffs “who

 
Case: 1:19-cv-00206-GHD-DAS Doc #: 15 Filed: 07/14/20 4 of 4 PagelD #: 107

want to prevent removal must file a binding stipulation or affidavit ...”). The Court therefore
finds that it is without jurisdiction to adjudicate this matter, and thus shall remand the case to state
court for adjudication.

For all of the foregoing reasons, the Court finds that the Plaintiff's state court claims and
complaint do not meet the federal diversity jurisdictional threshold; as a result, federal jurisdiction
does not exist in this case and the case must be remanded to state court.

D. Conclusion

In sum, Plaintiff's motion to remand to state court [7] shall be granted because diversity
jurisdiction is not present; this case shall therefore be remanded to the Circuit Court of Monroe
County, Mississippi. |

An order in accordance with this opinion shall issue this day.

wht. H Vp lten.

SENIOR U.S. DISTRICT JUDGE

, we
THIS, the [4 day of July, 2020.

 

 
